UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAMES R. MERCER, JR.,

                                  Plaintiff,

             v.                                                      9:18-CV-1148
                                                                     (MAD/ATB)

ANN MARIE T. SULLIVAN, et. al.,

                                  Defendants.


APPEARANCES:

JAMES R. MERCER, JR.
Plaintiff, pro se
87-C-0688
Marcy Correctional Facility
P.O. Box 3600
Marcy, NY 13403

MAE A. D'AGOSTINO
United States District Judge

                                   DECISION and ORDER

I.    INTRODUCTION

      Plaintiff James R. Mercer, Jr. ("Plaintiff") commenced this action by submitting a pro se

civil rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983") together with an

application to proceed in forma pauperis. Dkt. No. 1 ("Compl."), Dkt. No. 2 ("IFP

Application"). By Decision and Order filed October 22, 2018 (the "October Order"), Plaintiff's

IFP Application was granted and the Court reviewed the sufficiency of the Complaint in

accordance with 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. See Dkt. No. 5. In the

October Order, the Court dismissed the following claims, without prejudice: 1) Fourteenth
Amendment due process claims; (2) Equal Protection claims; (3) Eighth Amendment claims;

(4) First Amendment claims related to the grievance process; (5) retaliation claims based

upon failure to investigate; (6) conspiracy claims; (7) state law claims; and (8) claims for

declaratory and injunctive relief.1 Dkt. No. 5 at 27-28. The Court directed defendants Gavin

Elder ("Elder"), Jean Burdick ("Burdick"), Bud. C. Ballinger, III ("Ballinger") and Megan X.

Thomas ("Thomas") to respond to Plaintiff's First Amendment retaliation claims. Id. at 28.

Plaintiff was advised that if he chose to pursue one or more of the claims dismissed without

prejudice by the Court, he must file an amended complaint, which would supersede and

replace the original complaint in its entirety. Id. at 28, n. 13. Plaintiff was cautioned that any

amended complaint filed must also comply with the pleading requirements of Rules 8 and 10

of the Federal Rules of Civil Procedure. Id. Summonses were issued to defendants and, on

November 27, 2018, defendants filed acknowledgments of service. Dkt. Nos. 6, 10.

Defendants have not yet answered the Complaint.

        Presently before the Court is Plaintiff's Amended Complaint. Dkt. No. 8 ("Am.

Compl.").

II.     SUMMARY OF THE AMENDED COMPLAINT

        The factual recitation set forth in the Amended Complaint is substantially similar to

what was set forth in the original Complaint. Compare Compl. with Am. Compl.                       The

incidents that form the foundation for the Amended Complaint occurred while Plaintiff was at

Marcy C.F. See generally, Am. Compl.2 The following facts are set forth as alleged by


        1
                Plaintiff's 1983 claims for monetary damages against defendants in their official capacity were
dismissed, with prejudice. Dkt. No. 5 at 27.
        2
                Plaintiff has not plead whether he was confined at Marcy C.F. in the custody of the Department

                                                        2
Plaintiff in the Amended Complaint.

        In 2013, defendant Commissioner of the New York State Office fo Mental Health

("OMH") Ann Marie T. Sullivan ("Sullivan") entered into a contract with the New York State

Department of Corrections and Community Supervision ("DOCCS") to provide a sex offender

treatment program at Marcy C.F. Am. Compl. at 4. The program, entitled the New York

State Office of Mental Health ("OMH") Prison-Based Sex Offender Treatment Program

("PBSOTP"), was a voluntary, outpatient program.3 Id. The PBSOTP operated without

written or posted polices, procedures, rules and regulations. Id. at 5-6.

        In August 2016, Plaintiff was involuntarily transferred to Marcy C.F. to participate in the

PBSOTP. Am. Compl. at 5. OMH employees advised Plaintiff that he had a right to "refuse

treatment" however, he was required to complete an "OMH PBSOTP Program Refusal Form"

that advised Plaintiff of the possible consequences of his decision including: "negative

decisions" by the Board of Parole and Time Allowance Committee and denial of privileges

related to the Family Reunion Program ("FRP"). Id. Thus, Plaintiff participated in PBSOTP

under "coercion and duress." Id.

        On September 19, 2016, Plaintiff's assigned clinician, defendant LCSW Jean Burdick

("Burdick") prepared a Violent Risk Scale: Sex Offender ("VRSSO") Report. Am. Compl. at

14, 20, 21. Plaintiff objected to the report claiming that it contained false information. Id.


of Corrections and Community Supervision (DOCCS) or in the custody of the Office of Mental Health. According
to DOCCS' website, Plaintiff is presently at Marcy C.F., in DOCCS' custody, with a parole eligibility date of
September 2019. See http://nysdoccslookup.doccs.ny.gov (last visited Dec. 17, 2018).
        3
                  "The PBSOTP provides an intensive sex offender treatment program to inmates incarcerated
with DOCCS who have been classified as high risk for committing a sexual offense upon release from prison.
This program is operated by OMH clinical personnel within DOCCS facilities and is designed to address the
multiple risk factors presented by this population." See www.omh.ny.gov/omhweb/foensic/bisot/ (last visited Dec.
11, 2018).

                                                       3
Burdick provided Plaintiff with a form entitled "Patient/Resident Request for Amendment of

the Mental Health Record." Id. Plaintiff completed the form, and upon Burdick's instructions,

on October 13, 2016, Plaintiff filed the form with defendant Unit Chief Bud C. Ballinger, III

("Ballinger"). Id. On December 15, 2016, Plaintiff was interviewed by Burdick and Ballinger

in relation to the request for an amendment to his VRSSO report. Am. Compl. at 14, 15, 22.

Burdick and Ballinger provided a copy of Burdick's response indicating, "[y]our request will be

filed as part of your mental health record; however, your request for correction/addendum has

been denied." Id. The false information remains in Plaintiff's records. Id.

       In October 2016, Plaintiff filed New York State Freedom of Information Law ("FOIL")

requests seeking copies of the policies, procedures, rules, and regulations regarding

PBSOTP. Am. Compl. at 5. For a fee, Plaintiff was able to purchase copies of policies,

procedures, and forms. Id. at 5-6. Central New York Psychiatric Center ("CNYPC")

Administrative Policy 2.9 provides:

              It is the policy of CNYPC that OMH patients at CNYPC, and
              those located at DOCCS facilities, have the right to express
              concerns or complaints about patient care and/or treatment. A
              system has been put into place and is maintained that will
              ensure that every inmate-patient, or person acting on the
              inmate-patient's behalf, is aware of his/her right to submit
              complaints, that staff are knowledgeable of the complaint
              process, and that each complaint is recorded and investigated
              through resolution.

Am. Compl. at 6.

       Pursuant to Policy 2.9, Plaintiff submitted a Formal Complaint on December 9, 2016 to

defendant CNYPC Risk Management Specialist M. Bernstein ("Bernstein") that addressed

the following issues: (1) the lack of written policies for the PBSOTP; (2) the lack of a formal

grievance process; and (3) copying fees for treatment records. Am. Compl. at 12-13. When

                                                4
Plaintiff failed to receive a response, he sent five letters to Sullivan and defendant Deborah J.

McCulloch ("McCulloch"), the Executive Director of CNYPC. Id. at 6, 7, 8, 13.

       On February 23, 2017, defendant Inpatient Director of Risk Management Jill Grant

("Grant") sent a letter to Plaintiff, related to his December 2016 complaint, advising that

McCulloch would review his case "in the very near future." Am. Compl. at 9, 13. On March

1, 2017, March 17, 2017, and April 7, 2017, relying upon Policy # 2.9, Plaintiff sent letters to

Grant. Id. Plaintiff did not receive any response to his letter or his Formal Complaint. Id.

       On June 2, 2017, Plaintiff provided Burdick with a copy of Plaintiff's "litigation," filed in

New York State Supreme Court, Albany County, against Sullivan related to the lack of

polices, procedures, rules, and regulations. Am. Compl. at 23. Shortly thereafter, Plaintiff

met with Burdick and was advised that he must complete a "Behavior Contract" assignment.

Id. Plaintiff told Burdick that he felt she was retaliating against him for filing litigation against

Sullivan. Id. Plaintiff objected to the assignment and Burdick responded, "[y]ou do not have

a choice." Id. On June 19, 2017, Plaintiff executed the Behavior Contract, under duress.

Am. Compl. at 23. The contract provided, "Mr. Mercer will refrain from discussing

programmatic grievances in treatment group settings at all times." Id.

       On July 13, 2017, Plaintiff sought permission from the court to supplement his petition

in his pending litigation against Sullivan. Am. Compl. at 23. Specifically, Plaintiff sought to

include an additional retaliation claim against Burdick. Id. Plaintiff provided Burdick with

copies of the documents filed with the court. Id. at 23-24.

       On July 21, 2017, defendant Megan X. Thomas ("Thomas"), was assigned as

Plaintiff's social worker. Am. Compl. at 25. On August 4, 2017, Plaintiff met with Thomas,

Ballinger, Burdick, and defendant Elder ("Elder"), and received an updated Behavior

                                                  5
Contract. Id. at 26. Plaintiff objected to the contract and claimed that it was issued in

retaliation for Plaintiff's litigation. Id. Thomas responded, "I don't care about the Attorney

General's Office or the Court[,] [d]o you like having a target planted on your back? What you

are doing is self sabotage." Id.

       On August 25, 2017, Plaintiff met with Thomas and Elder. Am. Compl. at 17, 18, 26.

Thomas and Elder expressed their concern with Plaintiff's complaints related to the PBSOTP.

Id. Plaintiff asked Elder why he repeatedly "retaliated against [him] when I have a right to file

complaints and seek judicial intervention?" Id. Elder responded that Plaintiff should not have

filed complaints and written letters without speaking to Treatment Team Leaders. Id. Minutes

before the meeting ended, Thomas told Plaintiff that he was being placed in an "out of group"

period designated as "Reflections". Am. Compl. at 17, 18, 26. Plaintiff objected. Id. Elder

told him that it was not a choice. Id. at 18. Plaintiff accepted the assignment and received a

Behavior Contract from Thomas. Id. As he was leaving the room, Plaintiff placed the

"Reflection" assignment and contract on the table, Elder stated, aggressively, "[y]our actions

will have consequences." Am. Compl. at 17, 18, 26.

       On August 29, 2017, Ballinger, Elder, and Thomas suspended Plaintiff from the

PBSOTP. Am. Compl. at 15-18. The suspension was based upon: (1) "grievance thinking,"

(2) Plaintiff's execution of the Behavior Contract "under duress;" (3) Plaintiff's refusal to

accept the Reflections period; and (4) Plaintiff's attempt to deliver a legal document with an

assignment. Id. Plaintiff was not afforded any notice prior to being suspended. Id.

       On September 4, 2017, Thomas prepared a VRSSO with false information. Am.

Compl. at 28.

       On October 5, 2017, Plaintiff returned to the program and received an updated

                                                 6
Behavior Contract from Elder and Thomas. Am. Compl. at 19, 27.

       On October 13, 2017, pursuant to Policy 2.9, Plaintiff submitted a Formal Complaint to

Bernstein, Sullivan, and Ballinger alleging that Elder and Thomas retaliated against him when

they suspended him from the program. Am. Compl. at 10, 15, 16. On November 2, 2017,

Bernstein responded and advised that "the issues raised in your letter are primarily the same

as those being litigated in the Albany County Supreme Court, the Risk Management

Department will not be responding at this time." Id. On November 8, 2017, Plaintiff sent a

letter to Bernstein explaining the scope of his October 2017 complaint. Id. On November 20,

2017, Bernstein responded, "a legal decision has been made on this matter. It has been

determined that the issues raised in your previous correspondence are all related to the

subject of your current litigation[.]" Id. at 10-11. In November 2017, Thomas prepared two

VRSSO reports, with false information, in retaliation for Plaintiff's complaints against Elder

and Thomas. Am. Compl. at 27-28.

       On March 7, 2018, Thomas prepared a VRSSO with false information. Am. Compl. at

28, 29.

       On July 11, 2018, Plaintiff forwarded a Formal Complaint to Bernstein and Ballinger

accusing defendant Burdick of retaliation for making "unfounded accusations" to DOCCS'

security staff resulting in Plaintiff being "placed in a compromising position of nudity." Am.

Compl. at 9-12, 16, 19, 24, 25.

       On July 12, 2018, Ballinger, Elder, and Thomas discharged Plaintiff from the PBSOTP.

Am. Compl. at 9, 16. Plaintiff was not afforded any notice prior to being discharged. Id.

       In a letter dated July 23, 2018, Bernstein responded that the July 11, 2018 complaint

was investigated and the claim was deemed unfounded. Am. Compl. at 11, 17. On July 27,

                                                7
2018, Plaintiff asked for direction on how to appeal Bernstein's decision. Id. at 12. On

August 3, 2018, Bernstein advised that Plaintiff could appeal to McCulloch. Id. On August

27, 2018, McCulloch responded and concurred with the July 23, 2018 decision. Id. Plaintiff

appealed to Sullivan, but did not receive a response. Am. Compl. at 12, 20.

        On September 18, 2018, Plaintiff sent a request to Ballinger to re-enter the program.

Am. Compl. at 20. On October 24, 2018, Plaintiff's request was granted. Id.

        Construing the Amended Complaint liberally, plaintiff asserts the following: (1)

Fourteenth Amendment due process claims; (2) equal protection claims; and (3) retaliation

claims. See generally Am. Compl. Plaintiff requests monetary damages. Id. at 37-38. For a

complete statement of Plaintiff's claims, refer to the Amended Complaint.

III.    ANALYSIS4

        A.      Previous Claims

        As a result of the review of the original Complaint, the Court directed Elder, Burdick,

Ballinger, and Thomas to respond to the First Amendment retaliation claims. See Dkt. No. 5

at 22-23. These claims are repeated and realleged in the Amended Complaint, see Am.

Compl. at 35, and thus, survive review as well.

        B.      Fourteenth Amendment Due Process

        Plaintiff claims that he was compelled to participate in the PBSOTP, under duress,

without due process of law. Am. Compl. at 29-31. Plaintiff also claims that PBSOTP

operated without any written rules, procedures, or regulations and thus, his due process

rights were violated because he received no notice related to the preparation of business

        4
                 The legal standard governing the dismissal of a pleading for failure to state a claim pursuant to
28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) was discussed at length in the October Order and it will not
be restated in this Decision and Order. See Dkt. No. 5 at 2-4.

                                                        8
records and disciplinary proceedings. Id. at 32-35,

       The law related to due process and mandated sex offender counseling was discussed

in the October Order:

              Courts in this Circuit are split on the issue of whether an
              individual, not convicted of an express sex offense, has a
              liberty interest in being free from mandated sex offender
              counseling. See Henderson v. Heffler, No. 07-CV-0487C, 2010
              WL 2854456, at *5 (W.D.N.Y. July 19, 2010) (citing Rose v.
              Goldman, No. 02 CV 5370, 2009 WL 4891810, at *6 (E.D.N.Y.
              Dec. 16, 2009) (addressing the issue of whether prisoners not
              convicted of a sex offense have a liberty interest in not being
              treated as a sex offender without due process); see also Blake
              v. Fischer, No. 09-CV-266 (DNH/DRH), 2010 WL 2522198, at
              *12 (N.D.N.Y. Mar. 5, 2010) (collecting cases) ("Courts within
              the Second Circuit appear to be reaching a consensus that
              recommendations for sex offender classification and
              programming do not trigger due process rights."). In cases
              however, where the inmate was convicted of a sexual offense,
              DOCCS decision to require rehabilitation has been "judicially
              deemed legitimate and rational." Blake, 2010 WL 2522198, at
              *12 (citing Vega v. Lantz, 596 F.3d 77, 2010 WL 698384, at *5
              (2d Cir. Mar. 2, 2010)). "[T]he Supreme Court has held that '[a]
              prison clinical rehabilitation program, which is acknowledged to
              bear a rational relation to a legitimate penological objective,
              does not . . . constitute [an] atypical and significant hardship [
              ] in relation to the ordinary incidents of prison life.' " Id. at *10.

Dkt. No. 5 at 15.

       In the October Order, the Court dismissed the due process claims holding:

              In this case, Plaintiff was convicted of a sex offense, thus,
              Plaintiff does not have a liberty interest in being free from
              participation in a sex offender treatment program.             See
              Rheaume v. Pallito, No. 5:11-CV-72, 2011 WL 6934821, at *4,
              n.1 (D. Vt. Nov. 28, 2011) (holding that because the plaintiff
              was convicted of a sex offense, the case is distinguishable
              from Rose). Having concluded that Plaintiff does not have a
              protected liberty interest in his classification as a sex offender,
              the Court does not address Plaintiff's procedural due process
              claims regarding the lack of written rules and/or regulations,
              the suspension, or discharge. See Tinsley v. Goord, No. 05

                                           9
               CIV. 3921, 2006 WL 2707324, at *5 (S.D.N.Y. Sept. 20, 2006).

Dkt. No. 5 at 15-16.

       Despite the fact that Plaintiff was afforded the opportunity to amend his Complaint, the

amended pleading does not cure the deficiencies in the prior pleading related to the due

process claim. As he did in the original Complaint, Plaintiff continues to maintain that he was

not designated as a sex offender. Am. Compl. at 30-31. Plaintiff's litigation history belies that

contention. In 1996, Plaintiff filed a petition for habeas corpus relief. Mercer v. Herbert, 133

F. Supp. 2d 219 (W.D.N.Y. 2001). In an Order filed on 2011, the Court discussed the

procedural history of Plaintiff's criminal case and noted that, after a jury trial, Plaintiff was

found guilty of three counts of Kidnaping in the Second Degree, nine counts of Sodomy in the

First Degree, four counts of Sodomy in the Second Degree, two counts of Sodomy in the

Third Degree, two counts of Rape in the First Degree, one count of Rape in the Second

Degree, three counts of Sexual Abuse in the First Degree, and one count of Assault in the

Second Degree.5 Id. at 221.

       Additionally, the Amended Complaint lacks facts suggesting the participation in the

PBSOTP involved atypical and significant hardship or that Plaintiff suffered any "adverse

consequences" as a result of his participation in the program. See Ericksen v. Booth, No.

CIV.A. 2:08CV104, 2009 WL 1974195, at *5 (N.D.W. Va. July 7, 2009), aff'd, 355 F. App'x

678 (4th Cir. 2009) (holding that "simple damage to reputation does not give rise to a liberty

interest claim; rather, the damage must be accompanied by some significant deprivation of

an interest protected by state or federal law, or by an alteration of legal status"); see also


       5
               Plaintiff's crimes were committed against three teenage girls in Niagara County between June
16 and June 28, 1986. Mercer v. Herbert, 133 F. Supp. 2d 219, 221 (W.D.N.Y. 2001).

                                                     10
Gursky v. Dep't of Corr., New Lisbon Corr. Inst., No. 10-CV-113, 2010 WL 2471693, at *4

(W.D. Wis. June 15, 2010) (holding that the plaintiff did not have a liberty interest in not being

forced to participate in a sex offender treatment program).

       Accordingly, for the reasons set forth in the October Order, Plaintiff did not have a

protected liberty interest in being free from "non-voluntary" sex offender treatment. Thus,

Plaintiff's due process claims are dismissed. See Tinsley, 2006 WL 2707324, at *5 (holding

that "nothing suggests that either New York state law or prison regulations have created a

liberty interest in prisoners of avoiding classification as sex offenders or participating in

related treatment programs. Nor do we believe that requiring an inmate to participate in a

sex offender treatment program "imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.").

       C.      Equal Protection

       The law related to equal protection was discussed in the October Order and will not be

restated herein. Dkt. No. 5 at 16. In the October Order, the Court dismissed the equal

protection claims because Plaintiff failed to identify any individuals treated differently than

Plaintiff under similar situations. Id. at 17. In the Amended Complaint, while Plaintiff

summarily states that he was, "treated differently from others in 'treatment,'" (see Am. Compl.

at 36), the amended pleading lacks any facts supporting this conclusory statement and thus,

fails to state an equal protection claim. Accordingly, for the reasons set forth in the October

Order, Plaintiff's Fourteenth Amendment Equal Protection claims are dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which

relief may be granted. See Lloyd v. City of New York, 43 F. Supp. 3d 254, 265 (S.D.N.Y.

2014) (dismissing the plaintiff's equal protection claim because nothing in the complaint

                                                  11
suggested that similarly-situated inmates were treated more favorably than the plaintiff, or

that the plaintiff was singled out for discriminatory treatment).

       D.     Violations of DOCCS' Regulations and Directives

       Plaintiff claims that defendants violated DOCCS' "regulatory and statutory law." Am.

Compl. at 29-30. A Section 1983 claim brought in federal court is not the appropriate forum

to raise violations of prison regulations. See Hyman v. Holder, No. 96 Civ. 7748, 2001 WL

262665, *6 (S.D.N.Y. Mar. 15, 2001) (holding that the failure to follow a New York State

DOCCS Directive or prison regulation does not give rise to a federal constitutional claim). "A

violation of a state law or regulation, in and of itself, does not give rise to liability under 42

U.S.C. § 1983." Cusamano v. Sobek, 604 F.Supp.2d 416, 482 (N.D.N.Y. 2009) (collecting

cases); see also Patterson v. Coughlin, 761 F.2d 886, 891 (2d Cir.1985) ("[A] state

employee's failure to conform to state law does not itself violate the Constitution and is not

alone actionable under § 1983 . . ."); Fluent v. Salamanca Indian Lease Auth., 847 F.Supp.

1046, 1056 (W.D.N.Y. 1994) (holding that section 1983 imposes liability for violations of rights

protected by the Constitution and laws of the United States, not for violations arising solely

out of state or common-law principles). Failure to follow a DOCCS' Directive does not give

rise to a § 1983 claim. Accordingly, to the extent that Plaintiff attempts to assert a cause of

action against any defendant based upon the failure to follow DOCCS' directives, these

claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for

failure to state a claim upon which relief may be granted. See McAllister v. Call, No. 9:10-

CV-610 (FJS/CFH), 2014 WL 5475293, at *11 (N.D.N.Y. Oct. 29, 2014).

       E.     False Reports

       Plaintiff claims that defendants prepared false VRSSO reports. See Am. Compl. at 36-

                                                  12
37. It is well settled that "a prison inmate has no general constitutional right to be free from

being falsely accused in a misbehavior report." Boddie v. Schnieder, 105 F.3d 857, 862 (2d

Cir. 1997) (citing Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986), cert. denied, 485

U.S. 982 (1988)); accord, Pittman v. Forte, No. 9:01-CV-0100, 2002 WL 31309183, at *5

(N.D.N.Y. July 11, 2002) (Sharpe, M.J.); see also Santana v. Olson, No. 07-CV-0098, 2007

WL 2712992, at *2 (W.D.N.Y. Sept. 13, 2007) ("[T]he filing of a false behavior report by a

correctional officer does not state a claim for relief."). The only way that false accusations

contained in a misbehavior report can rise to the level of a constitutional violation is when

there has been more such as "retaliation against the prisoner for exercising a constitutional

right." Boddie, 105 F.3d at 862.

       As discussed supra, Plaintiff's retaliation claims survive initial review and require a

response. To the extent that Plaintiff attempts to assert separate constitutional claims based

upon the preparation of false reports, those claims are dismissed for failure to state a claim

upon which relief may be granted.

IV.    CONCLUSION

       WHEREFORE, it is hereby

       ORDERED that the Amended Complaint (Dkt. No. 8) is accepted for filing and is the

operative pleading; and it is further

       ORDERED that Plaintiff's First Amendment retaliation claims against Elder, Burdick,

Ballinger, and Thomas survive the Court's sua sponte review under 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) and require a response; and it is further

       ORDERED that all remaining claims are DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

                                                13
granted;6 and it is further

        ORDERED that defendants shall file a response to the Amended Complaint within

thirty (30) days of the filing date of this Decision and Order; and it is further

        ORDERED that the Clerk shall serve a copy of this Decision and Order on Plaintiff.

IT IS SO ORDERED.

Dated: December 26, 2018
      Albany, New York




        6
                 Generally, when a district court dismisses a pro se action sua sponte, the plaintiff will be allowed
to amend his action. See Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999). However, an
opportunity to amend is not required where the plaintiff has already been afforded the opportunity to amend. See
Shuler v. Brown, No. 9:07-CV-0937 (TJM/GHL), 2009 WL 790973, at *5 & n.25 (N.D.N.Y. March 23, 2009) ("Of
course, an opportunity to amend is not required where the plaintiff has already amended his complaint."), accord,
Smith v. Fischer, No. 9:07-CV-1264 (DNH/GHL), 2009 WL 632890, at *5 & n.20 (N.D.N.Y. March 9, 2009);
Abascal v. Hilton, No. 9:04-CV-1401 (LEK/GHL), 2008 WL 268366, at *8 (N.D.N.Y. Jan.130 2008); see also
Yang v. New York City Trans. Auth., 01-CV-3933, 2002 WL 31399119, at *2 (E.D.N.Y. Oct. 24, 2002) (denying
leave to amend where plaintiff had already amended complaint once); Advanced Marine Tech. v. Burnham Sec .,
Inc., 16 F. Supp.2d 375, 384 (S.D.N.Y. 1998) (denying leave to amend where plaintiff had already amended
complaint once); cf. Foman v. Davis, 371 U.S. 178, 182 (1962) (denial of leave to amend not abuse of discretion
movant has repeatedly failed to cure deficiencies in pleading).

                                                        14
